351 Mass. 609 (1967)
222 N.E.2d 871
ROBERT C. PETERS
vs.
MAURICE J. SAULINIER & others.
Supreme Judicial Court of Massachusetts, Middlesex.
December 9, 1966.
January 18, 1967.
Present: WILKINS, C.J., SPALDING, CUTTER, KIRK, & REARDON, JJ.
Philander S. Ratzkoff for the defendant Employers' Liability Insurance Company.
Henry A. Tempone for the plaintiff.
CUTTER, J.
This is an appeal from a final decree upon a bill to reach and apply the proceeds of an insurance policy. The decree directed Employers' Liability Insurance Company *611 (Employers') to pay $5,000 to Peters in partial satisfaction of a judgment for $23,516.96 recovered by him against Saulinier. The case is before us upon a report of material facts and of the evidence.
Peters was injured in an accident on April 11, 1959, while a guest passenger in an automobile owned by Mrs. Susan Malaney and operated by Saulinier with Mrs. Malaney's implied consent. Mrs. Malaney "could not operate motor vehicles but left ... use and other details of the ... vehicle to her husband."
Employers' issued a liability policy insuring Mrs. Malaney, among other things, for any payments to guest passengers receiving bodily injuries[1] as a result of the operation of her automobile with her express or implied consent. Malaney, her husband, had lent the automobile to Saulinier.
Following the accident, Saulinier went to Malaney's house and left a garage claim check for the automobile. Malaney took the demolished automobile from the garage "and sold it for junk." Malaney also went to an insurance agency office and filled out what he believed to be an accident report. Later a letter was received from Employers' that it would represent the Malaneys. Since the accident Malaney had seen Saulinier only once, about 1962, "going by [in] the street." Peters saw Saulinier once four or five months after the accident in court in connection with a criminal case.
The first formal notice of Peters' claim against Saulinier and Mrs. Malaney was received by Employers' about June 23, 1959. This was a letter from Peters' attorney. No notice was sent by Mrs. Malaney to Employers' "at any time," but on September 4, 1959, an investigator for Employers' saw Mrs. Malaney and obtained from her a supplementary report of the accident[2] and a "non-waiver agreement" *612 under which Mrs. Malaney agreed, in effect, that Employers', by investigating the accident, was not waiving any rights to disclaim coverage.
Investigators attempted to get in touch with Saulinier and were unsuccessful in doing so until January 17, 1960. Saulinier never gave any notice to Employers' or communicated with it except when an investigator in January, 1960, finally got in touch with him. On March 16, 1960, Employers' by letter addressed to 20 Landers Street, Somerville, notified Saulinier that it had received an accident report and would investigate it "without prejudice to our rights."
On April 4, 1960, Peters started suit against Mrs. Malaney and Saulinier. Employers' trial attorneys sent to Saulinier a certified mail letter dated January 9, 1963, stating that the case had been "tentatively assigned for trial on January 14, 1963," and that if Employers' could not "obtain ... [his] presence in [c]ourt the insurance company ... [would] refuse to pay any verdict awarded against" him. This letter was addressed to the same Somerville address and was returned by the postal authorities marked "addressee unknown." On January 10, 1963, an Employers' investigator talked to Saulinier's father and mother who gave written statements in substance that Saulinier, "23 years of age and one of twelve children had married in 1961 and moved out of the State and that his whereabouts were unknown."
The case was reached for trial on January 28, 1963. On that day, Employers' attorney who had previously appeared for Mrs. Malaney and for Saulinier filed, before the trial commenced, a withdrawal of his appearance for Saulinier. By letter dated February 4, 1963, the clerk's office returned the withdrawal slip marked "cancelled" with a reference to Rule 121 of the Superior Court (1954).[3] The *613 withdrawal slip is stamped "1963 Jan. 28 Filed in Court. Attest: Wm. P. Johnston, Assistant Clerk (Hudson, J.)." At the trial of the present suit, Employers' attorney said to the trial judge, "I did not file the military affidavit because, not knowing where Saulinier was and not knowing anything about his activities, I personally was unable to state on oath that in fact he was not in military service. I had no information ... on which [of] my own knowledge, I could make the affidavit."
An Employers' attorney tried the case jury-waived. There was (a) a finding in favor of Mrs. Malaney, and (b) a finding for Peters against Saulinier.
1. The clauses of the insurance policy requiring prompt notice and cooperation were binding upon Saulinier as well as upon Mrs. Malaney. See Williams v. Travelers Ins. Co. 330 Mass. 476, 477.
2. Saulinier's failure to give notice of the accident to Employers' until an investigator found him on January 17, 1960, nine months after the accident, was a violation of the notice provision of the policy. Depot Cafe Inc. v. Century Indem. Co. 321 Mass. 220, 224-225. Brackman v. American Employers' Ins. Co. 349 Mass. 767, 768. Employers', of course, did get some earlier notice of the accident through Malaney. Because of our holding with respect to Saulinier's violation of the cooperation clause, we need not decide whether this notice was for Saulinier's benefit as well as for the benefit of Mrs. Malaney.
3. Saulinier's "disappearance ... without notifying the insurer of his new address or furnishing some method by which he could be reached, constitute[d] a lack of cooperation and justifie[d] the insurer in disclaiming liability after it ha[d] failed by reasonable methods to secure the attendance of the insured as a witness at the trial." Polito v. Galluzzo, 337 Mass. 360, 363-364. Cf. Allen v. Atlantic Natl. Ins. Co. 350 Mass. 181, 182-183.
4. An insurer, of course, "cannot be relieved of liability because of an alleged breach of a cooperation clause by the insured in a situation where ... [the insurer] has not itself *614 exercised diligence and good faith." See Imperiali v. Pica, 338 Mass. 494, 498-499. We think that Employers' (a) by seeking out Saulinier on January 17, 1960, despite his prior failure to give it notice or assistance, and (b) by writing to him on January 9, 1963, and trying to find him at his last known address on January 10, 1963, had exercised due diligence. It then discovered from Saulinier's parents that even they did not know, or were unwilling to reveal, where their son then was. There is no basis for finding that Employers' did not act in good faith.
An insurer is not bound to keep in touch with each insured while waiting for a case to be reached on a trial list. It is for the named insured and other insureds who have benefited from the policy's protection to keep themselves reasonably accessible after an accident in which they have participated. See Polito v. Galluzzo, 337 Mass. 360, 362-365. See also Morrison v. Lewis, ante, 386, 390. Saulinier himself had made it impossible for Employers' by the utmost diligence to reach him. There is no showing by Peters (who had the burden of establishing Saulinier's compliance with the policy, see Friedman v. Orient Ins. Co. 278 Mass. 596, 598-599) that Employers' or its attorneys could have taken any action in the eighteen days between January 10 and 28, 1963, or earlier, which would have enabled them to reach Saulinier.[4] Peters' rights, of course, are derivative from Saulinier, and Employers' is free to assert any defence against Peters which it could have raised against a claim by Saulinier. See the Polito case, 337 Mass. 360, 363.
5. It has not been shown that Rule 121 of the Superior Court made ineffective the withdrawal of his appearance for Saulinier which Employers' attorney purported to make on January 28, 1963. The clerk's indorsement of the appearance withdrawal slip as "[f]iled in [c]ourt ... *615 (Hudson, J.)" imported the trial judge's approval of the withdrawal. Such approval, if in fact given, under the rule (fn. 3) would seem to have relieved Employers' attorney from filing a certificate that his client was not in the armed forces. The purported cancellation of the filing stamp was not shown to have been authorized by the trial judge or to have been more than a routine, and perhaps misguided, effort by the clerk to obtain a certificate for the court files. Even if we were to assume that the cancellation had been authorized by the trial judge (or that the filing stamp did not import the granting of leave under Rule 121 to withdraw the appearance), Saulinier himself, by his failure to keep his parents informed of his address, was alone responsible for the inability of Employers' attorney to make the certificate ordinarily called for by Rule 121.
Saulinier knew of Employers' reservation of rights because of its letter to him of March 16, 1960. He is not shown in any way to have been harmed or to have relied to his detriment on any conduct of Employers' or its counsel. See Lunt v. Aetna Life Ins. Co. 261 Mass. 469, 473; Phillips v. Stone, 297 Mass. 341, 343-345; Restighini v. Hanagan, 302 Mass. 151, 153-155. Cf. Rose v. Regan, 344 Mass. 223, 226-229. Peters, of course, had the burden of proof of any waiver by Employers'. See the Rose case at p. 229.
Saulinier's conduct at all times since the accident, so far as the record shows, indicates a casual and completely indifferent attitude concerning (a) reducing to "junk" a borrowed automobile, (b) serious injuries to his guest Peters, and (c) the protection of the legitimate interests of the insurer in connection with the liability policy by which, if Saulinier had cooperated fairly, he would have been protected. The record affords no basis for holding Employers' estopped to disclaim liability, or that there has been a waiver of its right to disclaim.
The final decree is reversed. A new final decree is to be entered dismissing the bill.
So ordered.
NOTES
[1]  Saulinier appears to have been an "insured" under the policy, par. III (a), because his "actual use of the ... vehicle ... [was] ... with ... [Mrs. Malaney's] permission" or that of her husband.
[2]  In this report, Mrs. Malaney said that the accident had not been "reported before" because she "[f]elt there was no need for it." Otherwise she merely gave April 11, 1959, as the date when she first became aware of the accident.
[3]  Rule 121 reads in part: "No attorney who has appeared for a personal defendant shall withdraw his appearance, leaving his client unrepresented, except upon his filing a certificate setting forth facts showing that his client is not in the armed forces of the United States, or upon leave granted by the court."
[4]  Indeed, in the present proceeding commenced on July 9, 1963, service upon Saulinier was obtained, as the original Superior Court papers show, only by leaving a copy of a second subpoena "at the last and usual place of abode of ... Saulinier, 20 Landers [S]treet, in Somerville." There was no proof that he was actually living there or that it remained his domicil.